Citation Nr: 0017556	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-concussion syndrome with blurred vision and photophobia.

2.  Entitlement to an evaluation in excess of 10 percent for 
aseptic meningitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board also notes that in the VA Form 9 submitted in June 
1998, the veteran alleged that his service-connected 
disability of the middle finger of the left hand had 
increased in severity.  In the Board's opinion, this 
statement should be construed as an informal claim for an 
increased evaluation for this disability.  Therefore, this 
matter is referred to the RO for appropriate action.

The veteran may also be seeking a total rating based on 
unemployability due to service-connected disabilities.  If so 
he should so inform the RO, which should respond 
appropriately to any such clarification provided by the 
veteran.


REMAND

As a preliminary matter, the Board finds that the claims on 
appeal are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  As a result, VA has a duty to assist 
the appellant in the development of the facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a).

The veteran contends in essence that his service connected 
post-concussion syndrome with blurred vision and photophobia, 
aseptic meningitis and left shoulder disorder are more 
severely disabling than reflected by the currently assigned 
evaluations.   

The most recent VA examination of the veteran's post 
concussion syndrome is the VA psychiatric examination which 
was performed in October 1998.  At the conclusion of the 
examination, the VA examiner indicated that a neurological 
examination would more appropriately address the 
symptomatology concerning the appellant's post-concussion 
syndrome.  The record reflects that the veteran has not been 
provided a VA neurological examination since October 1996.  

The Board further notes that in its April 1997 rating 
decision granting service connection for post concussion 
syndrome, the RO identified headaches and photophobia as 
manifestations of this disability.  Whether the veteran's 
headaches and photophobia are manifestations of this 
disability or are separate disorders which originated in 
service and should be separately rated is not clear from the 
record.

Concerning the veteran's aseptic meningitis, the veteran has 
maintained that he has limited movement of his spine as a 
result of pain.  During an October 1996 VA general medical 
examination, the examiner indicated that the veteran's 
backaches were related to his meningitis.  However, in an 
addendum, the examiner diagnosed back pain secondary to 
muscle strain, without addressing the etiology of the back 
strain or explaining why the diagnosis was changed.

The record reflects that the veteran was last afforded a VA 
examination for his left shoulder disability in October 1996.  
While a review of that examination report reflects that the 
VA examiner included findings concerning pain associated with 
range of motion of the left shoulder, there is no indication 
that the examination included testing to identify the extent 
of any incoordination, weakened movement or excess 
fatigability on use.  Further, the examiner did not 
adequately assess functional loss due to pain, particularly 
of functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (1999) and DeLuca v. Brown, 8 Vet. App. 202 (1999).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claims.  After obtaining any 
necessary releases from the veteran, all 
treatment records identified, which have 
not been previously obtained, should be 
associated with the claims folder.  

2.  Then, the veteran should be afforded 
a VA examination by a neurologist.  

The examiner should specifically identify 
any currently present residuals of 
aseptic meningitis and the functional 
impairment due to those residuals.  In 
particular, if the residuals affect 
function of the spine, the examiner 
should identify the segments of the spine 
affected and identify any resulting 
limitation of motion.  In reporting the 
results of range of motion testing, the 
physician should identify any excursions 
of motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

If the neurologist determines that the 
veteran has disability of the back and/or 
neck which is not etiologically related 
to the service-connected aseptic 
meningitis, he should provide an opinion 
as to whether it is at least as likely as 
not that the disability originated in 
service or is otherwise etiologically 
related to service.

The neurologist should also identify the 
nature and extent of all symptoms 
associated with the veteran's post-
concussion syndrome.  The examiner should 
specifically indicate whether the veteran 
has multi-infarct dementia associated 
with brain trauma.  In addition, the 
neurologist should indicate whether the 
veteran's headaches and photophobia are 
due to the post-concussion syndrome.  If 
the examiner believes that headaches are 
not due to the post-concussion syndrome, 
he should provide an opinion concerning 
their etiology, to include whether it is 
at least as likely as not that the 
headache disorder originated in service, 
was caused by aseptic meningitis or is 
otherwise etiologically related to 
service.  If the examiner believes that 
photophobia is not related to post-
concussion syndrome, he should also 
provide an opinion concerning its 
etiology, to include whether it is at 
least as likely as not that it originated 
in service.

The neurologist should also provide an 
assessment of the impact of the service-
connected disabilities on the veteran's 
daily activities and his ability to work.  

The claims folder must be made available 
to and reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be explained. 

3.  The veteran should also be provided a 
VA examination by an orthopedist to 
determine the current extent of the 
functional impairment from the veteran's 
service-connected left shoulder 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected left 
shoulder disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be made 
available to and reviewed by the 
examining physician.  

4.  Then, the RO should review the claims 
file and ensure that all development 
actions have been completed in full.  The 
RO should then undertake any other 
indicated development, to include 
obtaining current examinations of the 
veteran by a psychiatrist and an 
ophthalmologist if needed for rating 
purposes. 

5.  Then, the RO should readjudicate the 
issues on appeal, to include 
consideration of whether separate 
evaluations are warranted for headaches 
and photophobia.  The RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely Notice of 
Disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and his 
representative should be provided with an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



